DETAILED ACTION
This action is responsive to the following communications: the Application filed on March 29, 2020.
Claims 1-3 are presented for Examination. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (US 6404157 B1).
Regarding independent claim 1, Simon shows that an opening and closing body control device (Fig. 2), comprising:
an opening and closing body (col. 3, lns. 40-44);
a drive section (Fig.2: 18 and 22) which includes a motor and moves the opening and closing body to open or close;
a detection section (Fig.2: 24) which detects movement of a position of the opening and closing body;
a control section (Fig. 2: 12’) which controls opening and closing movement of the opening and closing body, using a signal from the detection section; and
an amplifier (Fig.2: 52 and Fig. 4A: 82-R3) which compares a counter electromotive force (Fig. 3: 56) of the motor with a ground (Fig.4A: Ground symbol) and amplifies the counter electromotive force to power that enables the control section to operate (Fig. 3: by 56), wherein
the control section is capable of shifting back and forth between an operation state (Abs) and a low power consumption state (Abs.sleep mode), and
when the counter electromotive force is generated by the motor in the low power consumption state (Abs.Sleep mode), the control section shifts from the low power consumption state to the operation state (Abs.: full function mode) by amplified power generated through amplification of the counter electromotive force by the amplifier and controls the opening and closing movement of the opening and closing body (col. 5, lns. 5-7).

Regarding claim 2,   Simon shows that wherein

the control section (Fig.3: 12’) controls the opening and closing movement of the opening and closing body, using a signal (Fig. 4A: 54) from the detection section operated by the amplified power.


Regarding claim 3, Simon shows that wherein
the detection section (Fig. 2: 24) counts pulses generated by rotation of a driving shaft of the drive section, and
the control section determines the position of the opening and closing body by a count value of the pulses (col.3, lns. 60-67).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846